UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4969


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOE JACKSON GAMBILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:10-cr-00013-JPJ-PMS-1)


Submitted:   November 26, 2013            Decided:   February 7, 2014


Before TRAXLER, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Nancy C. Dickenson,
Assistant Federal Public Defender, Christine Madeleine Lee,
Research and Writing Attorney, Roanoke, Virginia, for Appellant.
Timothy J. Heaphy, United States Attorney, Jean B. Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             After the district court concluded that one of Joe

Jackson Gambill’s three previous felony convictions was not a

violent felony under 18 U.S.C. § 924(e) (2012) (“ACCA”), the

Government appealed.           Based on United States v. Foster, 662 F.3d
291 (4th Cir. 2011), cert. denied, 133 S. Ct. 207 (2012), we

determined that the conviction in question properly qualified as

an ACCA predicate, vacated Gambill’s sentence, and remanded for

resentencing.        United States v. Gambill (“Gambill I”), 492 F.

App’x 427, 428-29 (4th Cir. 2012) (No. 11-4049), cert. denied,

133 S. Ct. 899 (2013).

             On remand, the district court sentenced Gambill to the

mandatory    minimum     180     months     of    imprisonment.      Gambill      now

challenges     his     ACCA    classification        again,    arguing     that   the

Supreme Court’s recent decisions in Alleyne v. United States,

133 S. Ct. 2151 (2013), and Descamps v. United States, 133 S.

Ct.   2276    (2013),        indicate   that      Foster   and   Gambill     I    were

incorrectly decided and that his sentence violates the Sixth

Amendment.    We disagree and affirm.

             Alleyne overruled the distinction, for Sixth Amendment

purposes,     between        facts   that       increase   a   statutory     maximum

sentence     and     those    that   increase       only   a   statutory     minimum

sentence.      Alleyne, 133 S. Ct. at 2155 (overruling Harris v.

United States, 536 U.S. 545 (2002)).                   Descamps, on the other

                                            2
hand, defined the circumstances under which a district court may

apply the modified categorical approach.                      Descamps, 133 S. Ct.

at 2281-82, 2284.            Contrary to Gambill’s suggestion, however,

neither Alleyne nor Descamps addressed the question confronted

in   Foster     and    Gambill     I    —        whether     the      district       court’s

application      of    the     modified          categorical       approach      violated

Shepard    v.   United       States 1   by       finding     facts      about    a     prior

conviction that were not previously “validat[ed] by [a] process

comporting      with   the      Sixth    Amendment.”               United     States     v.

Thompson, 421 F.3d 278, 281-82 (4th Cir. 2005); see Foster, 662
F.3d at 295-97.        In fact, Alleyne expressly left untouched the

relationship     between      Apprendi       v.    New     Jersey 2    and   Almendarez-

Torres v. United States, 3 the Sixth Amendment precedent that the

modified categorical approach reconciles.                      Alleyne, 133 S. Ct.

at 2160 n.1; Shepard, 544 U.S. at 20-21.

            Accordingly, Alleyne and Descamps are of no benefit to

Gambill here, and the law of the case doctrine and our inability

to overrule the decision of a prior panel of this court preclude

us from revisiting the issues decided in Foster and Gambill I.

United States v. Fulks, 683 F.3d 512, 521 (4th Cir. 2012), cert.


     1
         544 U.S. 13 (2005).
     2
         530 U.S. 466, 490 (2000).
     3
         523 U.S. 224 (1998).



                                             3
denied, 134 S. Ct. 52 (2013); see United States v. Rivers, 595
F.3d 558, 564 n.3 (4th Cir. 2010) (noting limits on one panel of

this court overruling another); United States v. Aramony, 166
F.3d 655, 661 (4th Cir. 1999) (discussing exceptions to law of

the case doctrine).        We therefore affirm Gambill’s sentence.         We

dispense   with     oral    argument   because     the    facts   and   legal

contentions   are   adequately    presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                       4